Per Curiam.
The complainant, by her bill in this cause, sought to have a resulting trust declared in favor of her mother (who is now dead and whose heir-at-law the complainant is) in a house and lot in West Hoboken, which is now in the possession of Sheldon, the respondent.
The property in question was purchased in May, 1918, by a Mr. Berger, with money furnished by Mrs. Fonda, the complainant’s mother. The deed was tahen in Berger’s name at Mrs. Fonda’s request, and in August of the same year, under instructions from Mrs. Fonda, a deed was executed for the property by Berger to Sheldon, the respondent. For some time prior to this transaction Mr. Sheldon had been assisting Mrs. Fonda in her business affairs as a matter of friendship and without compensation. The testimony shows that Mrs. -Fonda’s purpose in purchasing this property was to convey it to Sheldon as a gift for the purpose of testifying her appreciation of the services rendered by him to her; and that in taking title in his own name, and afterward in conveying the property to Sheldon, Berger was acting solely as the agent of Mrs. Fonda in the *437execution of her wishes. The conveyance to Sheldon was in fact a gift to him by Mrs. Eonda, made of her own volition, and executed in accordance with her preconceived intention. This being so, the property never was charged with any trust except that subject to which it was held by Berger, and when that trust was executed by him by the conveyance to the respondent, the title which the latter received was for his own sole use and benefit.
The decree appealed from should be affirmed.
For affirmance — Ti-ie Chief-Justice, Garrison, Swayze, Trenci-iard, Parker, Bergen, Minturn, Ealisch, Black, White, Hefpeni-ieimer, Williams, Taylor, Gardner — 14.
For reversal — None.